. .. ..
                                                     569


                     ..


OFFICE   OF THE Al&RNEY         GENERAL   OF TEXAS
                   AUSTIN
5'70
      *In lea tbo Legblature puesd an &t author-
lsing aountss. h8vsnjJ8 pctpula~on of 1Qo,000 or
store to tota bond8 0% t-hopar&ha80at rehmab&
indebtedn... .&z&i                   t&m g.n.r.1 hrrrdof .ny~au.h
..uaty.nd.hl.himd.bt.da...                      asmtsd 09 ApriZ so,
194L          This Aof will b. r.waA Ln Vrraoo'. antut..
a5 Artiol. 71%L                     Iloelo5tion   n. lvw or&n6
in Dalla. County &mdu' tb. A& .f lQ41 and arring
totibhottiaatabwt8%loftb.norpwrrwt8                    t




   ~A8tb.suprweC0urtbanholdlnttu~
count O&H that oounti.s  am authow    to l&wy
  PJ   0r the tmrtJItLtn mata  gea5d iMad tm
ia pqaaat of dobtn dw in futuw y.~l.~~ud %a
vsi+ortibfwtebatltriU,botothe-m
intero.tn ar Dal&n cowty $0 ra-wmaw     it. gezkera
hrpd &ebt by the innwwo of oeupoa wad., tlha fob
lowing ~ueetiaae are m.p.etfull~ nutdtted at8
yam opinien r.qw.wA,

    “(1)




    ‘(8)
1
Euwr8blo   almrlu   k. T6abh# peg. #s
xQnor881.       aharm          A4 Poroh@ pa@    #6




           e&%mwatal Operating 6%pea608 of the eoamtp. Thb
             AOU beaa ioncloaad  by the 30s~ County opinion
which &pprowd the boldlag of the Court of Civil Appeal6 In
th0     0~0   0r    GUI    county   ~8~   uUkr?g02     c0dr        60 S.    2.   988.
w0qw0         tb0    r0u0mgg                    flws   tae    o*horl   or    the   so-
glaumeQQurtlathe&urCQuntyuur
                                                                  575




orr tbat alaountin outotand~    worronto th4lrotv-
ivre   io0uod    against         hura 0r tba emnty.
                             ths goural
The bonds were to be BFvlDbd out of the maa f&nut
thyth0 levyor a krorfsve 00ata. mdo 1                         ,
0r oowe8        bad   ca ba o.bqp4     ngainrt   tho   a
ii+4 0d0        tu    0~thd0d      b;r mbth      9 0r md.0&
VIII   of our Ccmotitutiotb    man aoatnnded that
                                      Xt
tam ~d00i~~n~        a0w had BIDpower to rk lwh
a owego ogainot ouch tax4 In 0th.r rwdr, kt
ma0 ~ooatomlodthat   the Wont -five aeobr tnx
w~thvrlud bl the dove 0001tltution& ~rov%aioa
                   ooo’ mn amAded   to k Moorve4¶
0r  0Quptjr gom7md.       ($6 w       cit.    4~~ a,     60
s4wr 9904)    The oplaioa    oopruotf      njooto   rlo3h
0eatmthra, and hvldo      that   owl& bbndn oould k
ohugnd t0 0x14Q&A oub or the toentq-five oeato
$uobvwnmoMloa&       Toowria&~tbeopialJn
underoo.nolde~t%vn obttloo thin ouo aAvocuSy
to t&n eontentba of thoAttoraer ihteral.so
h0-    c     8tt*nfion      t0 th0 rh    tbt tku CO&
nrunod     wrpzt of -         la the above 8uer thereby
lp p r o vfl3g
          tb oo .
                p lnlvn.*
                                                                                   576


-l4CMPlUA4-OOh#W4PEB




             Thr boado loouod by nllbarger Count                 wore lssiledto




                           th o u 0o o r io u o lma mwr k a s
& th edlo o b o P of
                   gth
                     o e iro umo uto x p o a eb
                                              o o ~tlwo , tw
Ug lo la tum
           uwflt to oonfe~apamo~ulofmW                ootrrkof
0o unts00  litwt0d    the pores oi iO0ag     rpoa b&0   00d 0r
meldng~mltablo~ortsworortbolrp8guDt;~~
thtaktho law ahouldbo wutalnod~    Ii U k    in qwotatl
mtmoawdotvwthoorllg.aolwPPanto,          a OhWOl-0~~
   tha ourrent roveawo~ and warn paid oubotoatlally out of
x?   pobeoedn 0r the bondo, tho Oonotlttatlon                   wuld   not   have buu
wlolated,aadwomno(goodPauon              whya                Oirrermnt eowtma-
tloa    oheuld        b, adoptod rucsly 8eoouoo                   of the tOuntj~0
                                                          tha r0pln
obugatlon         N      athaRgnd4'


         TM ?llbmgw          Cvunty baado uera issue& wador an A.et
or tho Logblatwo      wtltled      "An Aet to at&bm%~ oouetloo to
fund their ladobtodanno~aad        to provide me@m ts pay tba nom&'
approved April 6, U8Q4 Tha autheritg          under rihiohit lo pre-
pooed to ~oow the muan           cvunt bon& in row     5.as*stiorr7,
Artlo~o swsa, llhlahprcwsdo0~ L port,*The Commioobanco~
Qvurtofroowty*~o~uy8~nstloousj~o~+~
fop~~r0~rwia(6rO*ime0x00~urym0r~
lo&       &bt     oi nzoh oopm eoo~oaaoolling                      etidonaestbme-.
of and 18oang         to tho hoz, or or aPa&toro,               notao, boada, or
                                          578


3ioAoFablo mmr1*s   A. fomh,   p*g* #lo
                                                          .’

                                                               579   ‘~,.i




owbdprld8henanda6tbnnmebeoaMdru~tb6t;e*
lewled
     o ut
        o fth e264 tiix
                      lu~P i8.d
                              so r *oouAty p u P p08’
                                                  a
b7 Seation 0, Article 8'of the Conetitution, and tat the
                         luaoo with the ref&iri?lucmtoor the
Ez ZY       whmlo*
          IcMt   Lw oOS
                      "s QSlr (&tlclO 23Wa,   Varnon*r Skt-
utoa).